Citation Nr: 1807767	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1950 to December 1950 and from July 1952 to July 1955 as an infantryman and military policeman.  The Veteran received the Combat Infantryman Badge and a Purple Heart.  He was wounded in action in the Korean War in April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was remanded in December 2016 and in August 2017 and is again before the Board.

The Veteran initially requested a Board hearing, but this request was withdrawn in a letter received in March 2016.  38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2017 remand, the Board noted that the Veteran's two prior examinations in January 2013 and "January 2017" had not:

[C]onsidered or addressed the Veteran's contentions of an April 1953 in-service trauma, blurring of vision, excessive tearing and decreased night vision.  See May 2011 Correspondence; July 2013 Correspondence; July 2013 STRs, pp. 61. On remand, the AOJ should obtain an addendum opinion that adequately addresses the Veteran's contentions in relation to each of his diagnosed eye conditions.  The addendum opinion should also offer an opinion on whether the change in the Veteran's vision (20/20 in both eyes in July 1952 to 20/40 in the left eye and 20/30 in the right eye in July 1954) is etiologically related to the Veteran's current eye condition.

It appears the prior examination was incorrectly referred to as having occurred in January 2017.  The date of the opinion, based on the signature, is March 2017.  This may explain the error noted immediately below.

In August 2017, the Board instructed the examiner to "clearly state all diagnosed eye conditions, including, but not limited to, macular degeneration, pseudophakia, cataracts and posterior vitreous detachment" and whether it was "as likely as not (a 50 percent probability or higher) that any eye condition had its clinical onset during, or is otherwise related to, the Veteran's active duty service."  Consideration of the changes in version in service was requested.  Additionally, "the examiner must address the Veteran's contentions of being injured in April 1953 and experiencing blurriness, excessive tearing [,] and decreased vision following his release from the hospital.  If the examiner rejects any of the Veteran's reports, the examiner must provide a reason for doing so."  

On remand, in September 2017, the examiner simply copied, word-for-word, the prior March 2017 opinion and re-signed and dated it.  The examiner did not address posterior vitreous or pseudophakia, consider the Veteran's contentions, nor use the correct "as likely as not" language.  This, therefore, did not comply with the remand instructions.

Additionally, the Veteran reported that he received private treatment for his eyes.  The Veteran himself notified the VA he saw a private doctor as long ago as May 2011.  It appears the Veteran submitted part of a release of information to the VA and submitted it with a number of documents, including a list of treating doctors, but there is no associated signature page.  The VA did not follow-up with the Veteran.  These private records have neither been requested nor obtained.  Therefore, there are pertinent medical records relevant to the claim for an eye disability that should be obtained.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records from the VA, as well as private medical treatment records for the eyes.  Assist the Veteran in identifying any outstanding medical documents regarding his eyes and obtain any necessary releases or waivers for such documents.

2.  Request an addendum opinion or examination, as found necessary, from a different examiner from the one who provided the March 2017 and September 2017 VA opinions. The examiner should clearly state all diagnosed eye conditions, including, but not limited to, macular degeneration, pseudophakia, cataracts, and posterior vitreous detachment.  If the examiner does not believe the Veteran has one of the preceding disabilities, he or she should state so.

For each eye condition, the examiner should offer an opinion on whether it is at least as likely as not (a 50 percent probability or higher) that any eye condition had its onset during, or is otherwise related to, the Veteran's service.  In formulating such opinions, the examiner must consider the change in the Veteran's vision during service (20/20 in both eyes in July 1952 to 20/40 in the left eye and 20/30 in the right eye in July 1954) and whether any eye disability is related to this change. 

The examiner must address the Veteran's contentions of being injured in April 1953 and experiencing blurriness, excessive tearing, and decreased vision following his release from the hospital.  See Veteran's letter posted to the file on January 8, 2018.  If the examiner rejects any of the Veteran's reports, the examiner must provide a reason for doing so.

3.  After completing the requested actions, the AOJ must readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



